UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6301


DANIEL L. CROWE,

                Petitioner - Appellant,

          v.

WARDEN OF PERRY CORR INST,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Bruce H. Hendricks, District Judge.
(1:14-cv-03831-BHH)


Submitted:   May 26, 2016                   Decided:   June 1, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Daniel L. Crowe, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel L. Crowe seeks to appeal the district court’s order

and    judgment     accepting       the    recommendation           of    the   magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition.       The order and judgment is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(A)           (2012).            A        certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies           this     standard       by     demonstrating            that

reasonable      jurists         would     find    that    the        district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief        on     procedural       grounds,       the       prisoner       must

demonstrate       both    that     the    dispositive         procedural        ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Crowe has not made the requisite showing.                       Accordingly, we deny

a    certificate    of        appealability      and   dismiss       the    appeal.        We

dispense     with    oral        argument     because     the        facts      and    legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3